TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00341-CR
                                       NO. 03-16-00342-CR



                                     Leon Jackson, Appellant

                                                  v.

                                   The State of Texas, Appellee


  FROM THE DISTRICT COURT OF MCCULOCH COUNTY, 452ND JUDICIAL DISTRICT
     NOS. 6100 & 6101, HONORABLE ROBERT R. HOFMANN, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant’s brief was due July 7, 2016. On July 12, this Court ordered appellant’s

counsel, Todd C. Simons, to file a brief on appellant’s behalf no later than July 22. Counsel did not

file a brief or respond to the Court’s order.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal and if so, whether counsel has abandoned the appeal. See

Tex. R. App. P. 38.8(b)(2). The court shall make appropriate findings and recommendations. If

necessary, the court shall appoint substitute counsel who will effectively represent appellant in this

cause. A record from this hearing, including copies of all findings and orders and a transcription of

the court reporter’s notes, shall be forwarded to the Clerk of this Court for filing as a supplemental

record no later than August 26, 2016. See Tex. R. App. P. 38.8(b)(3).
              It is ordered on July 29, 2016.



Before Justices Puryear, Pemberton, and Field

Abated

Filed: July 29, 2016

Do Not Publish




                                                2